           Case 2:19-cv-01293-APG-VCF Document 36 Filed 05/11/20 Page 1 of 6



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar No. 13644
 3
   BRIANNA SMITH
 4 Assistant United States Attorney
   Nevada Bar No. 11795
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   Brianna.Smith@usdoj.gov
 7
   Attorneys for the United States
 8

 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10

11   Blake and Jenna Miller, individually and on
     behalf of C.M., a minor child,                   Case No. 2:19-cv-01293-APG-VCF
12
                   Plaintiffs,                        Defendant United States of America’s
13                                                        Motion to Extend Deadlines
           v.
                                                               (Second Request)
14
     United States of America,
15
                   Defendant.
16
            Pursuant to LR IA 6-1 and LR IA 1-3(f), Defendant United States of America
17
     (“Defendant”) respectfully moves for an extension of all deadlines for 90 days. This
18
     motion is submitted 21 days before the June 17, 2020 due date for expert disclosures. This
19
     is the second request to extend the scheduling order (ECF No. 35).
20
     A.     Relevant History
21

22          This is a complex medical malpractice case arising from pre and post-natal care

23 rendered at Nellis Air Force Base’s Mike O’Callaghan Federal Medical Center

24 (“MOFMC”). The complaint allegations implicates numerous medical specialties, and

25 because of that, substantial time and resources have been diligently used to identify and

26 retain experts to review and render opinions in the case. Despite best efforts, due to the

27 complexity of the case, lack of expert funding, and the onset of COVID-19, Defendant

28 seeks to obtain additional time and extend all deadlines 90 days.
           Case 2:19-cv-01293-APG-VCF Document 36 Filed 05/11/20 Page 2 of 6



 1   B.     Discovery Completed:
 2          1.     Defendant:
 3          On December 10, 2019, Defendant served its first set of discovery requests
 4   (interrogatories and requests for production) on plaintiff Blake Miller and the responses
 5   have been received.
 6
            Through approximately December 2019 and April 2020, Defendant subpoenaed
 7
     and received medical records from all of the plaintiffs’ disclosed medical providers.
 8
            Defendant began scheduling plaintiffs’ depositions and a defense IME of C.M., to
 9
     occur in Texas, just before COVID-19 restrictions were placed in March. As a result of
10
     COVID-19 concerns and then ultimately the restrictions, plaintiffs’ depositions were
11
     vacated and the IME was not scheduled.
12
            Defendant has retained numerous medical experts to review this case and render
13
     opinions on the implicated care alleged in the Complaint. However, Defendant is awaiting
14
     approval to retain two additional experts which has been delayed due to a lack of funding
15
     for experts and other delays related to COVID-19.
16
            To date, Defendant has served nine Fed. R. Civ. P. Rule 26 disclosures of witnesses
17
     and documents on November 8, 2019 (initial disclosure); February 10, 2020 (first
18
     supplement); February 14, 2020 (second supplement); February 21, 2020 (third
19
     supplement); February 28, 2020 (fourth supplement); March 6, 2020 (fifth supplement);
20
     March 18, 2020 (sixth supplement); March 27, 2020 (seventh supplement); April 16, 2020
21
     (eighth supplement); May 1, 2020 (ninth supplement). Together, these supplements
22
     comprise of almost 7000 pages of records.
23
            2.     Plaintiffs:
24
            Plaintiffs served its initial disclosure (November 28, 2019) and one supplemental
25
     disclosure (January 23, 2020).
26

27          On March 18, 2020, which was on or around the day of the Nevada Governor’s

28   stay-at-home order, plaintiffs served voluminous discovery on Defendant (20

                                                   2
           Case 2:19-cv-01293-APG-VCF Document 36 Filed 05/11/20 Page 3 of 6



 1   interrogatories, 65 requests for production and 45 requests for admissions). The responses
 2   to these requests are currently due May 18, 2020.
 3   C.     Discovery Remaining:
 4          Currently, Defendant is diligently responding to plaintiffs’ voluminous discovery
 5   requests. Due to Defendant employees’ telework schedule (some MOFMC employees on
 6   split schedules) and other-related teleworking restrictions, the parties in good faith
 7   conferred and extended Defendant’s discovery responses to May 18, 2020. Defendant has
 8   been diligently working on those discovery responses and producing responsive
 9   information as it is obtained. However, due to the voluminous requests, Defendant will
10   likely request additional time to provide responses to those requests which the parties will
11   separately discuss and most certainly resolve.
12          During the parties’ most recent meet and confer, the parties agreed in principle to
13   conduct the defense IME virtually, with the reservation that should an in-person IME be
14   necessary due to potential limitations of the “virtual” IME that Defendant can have one
15   performed in advance of trial at a mutually convenient time and place. In addition,
16   plaintiffs will not attempt to challenge Defendant’s expert on the basis that an in-person
17   IME was not conducted due to COVID-19. Once the IME is completed, it is anticipated
18   that at least two of Defendant’s experts will rely upon the IME expert to finalize their
19   opinions. Defendant provided dates to plaintiffs for potential IME dates in May but have
20   not yet received confirmation of any date for the IME.
21          Plaintiffs have also expressed an interest in deposing at least three of the involved
22   medical providers (with many more anticipated). The parties have reached an impasse
23   with respect to the method that should be utilized for the provider depositions. Plaintiffs
24   request to take the depositions via Zoom 1 and Defendant requests that the depositions as to
25   any providers which plaintiffs have made allegations of malpractice be taken by video
26   1
      Initially, there was a Department of Defense ban on the use of Zoom. However, those
27   restrictions have been altered and as a result Defendant’s counsel can now consider the use
     of Zoom for any depositions that do not involve any MOFMC witnesses where there are
28   claims of malpractice.
                                                      3
           Case 2:19-cv-01293-APG-VCF Document 36 Filed 05/11/20 Page 4 of 6



 1   conferencing during a time when Defendant’s counsel can be present to adequately defend
 2   the depositions.
 3          Initial and rebuttal expert disclosures and expert depositions will also take place
 4   once expert disclosures are made.
 5   D.     Why Remaining Discovery Has Not Been Completed:
 6          Under Local Rule 26-4
 7          [a] motion or stipulation to extend any date set by the discovery plan,
            scheduling order, or other order must, in addition to satisfying the
 8          requirements of LR IA 6-1, be supported by a showing of good cause for the
            extension. A motion or stipulation to extend a deadline set forth in a
 9          discovery plan must be received by the court no later than 21 days before the
10          expiration of the subject deadline. A request made within 21 days of the
            subject deadline must be supported by a showing of good cause. A request
11          made after the expiration of the subject deadline will not be granted unless the
            movant also demonstrates that the failure to act was the result of excusable
12          neglect.
13
            The United States brings this motion twenty-one (21) days before the expert
14
     disclosure deadline on June 17, 2020. Accordingly, Defendant must show good cause
15
     exists for an extension.
16
            The primary reason discovery has not been completed is due to the complexity of
17
     the medical issues involved. Defendant has diligently researched and retained necessary
18
     experts, however, further complicating timely completion of discovery was due in part to
19
     Nevada USAO’s lack of expert funding (affecting the retention of two experts) and the
20
     onset of COVID-19 which prevented Defendant from completing an IME and conducting
21
     plaintiffs’ depositions. Teleworking due to COVID-19 has substantially delayed the
22
     answering of discovery because MOFMC personnel have been working split schedules or
23
     working remotely where information could not be readily searched and obtained. As
24
     responsive information to plaintiffs’ discovery requests is obtained, Defendant has and
25
     continues to make seasonable supplemental Rule 26 disclosures.
26

27

28
                                                    4
           Case 2:19-cv-01293-APG-VCF Document 36 Filed 05/11/20 Page 5 of 6



 1          Therefore, Defendant believes there is good cause for extending the remaining
 2   deadlines. The requested extension of time is not sought for any improper purpose.
 3   Rather, it is sought solely for the purpose of allowing sufficient time to conduct discovery.
 4   E.     Good Faith Meet and Confers Pursuant to LR IA 1-3(f):
 5          The parties have met and conferred telephonically and in follow up written
 6   correspondence several times regarding the need to extend deadlines in light of COVID-19
 7   restrictions, Defendant’s inability to schedule and conduct an in-person IME (and
 8   complete several expert reports due to that issue), plaintiffs’ deposition scheduling, the
 9   Nevada USAO expert funding, and depositions of the treating providers. While Defendant
10   had been taking a watch and wait approach due to the evolving COVID-19 restrictions, it
11   is now necessary to seek court intervention given the pending expert disclosure deadline of
12   June 17, 2020. The parties most recently met and conferred on May 6, 2020, in which
13   Brianna Smith participated on behalf of Defendant and Jamal Alsafaar and Tom Jacob
14   appeared for Plaintiffs. Plaintiffs are agreeable to a 30-day extension, and while Defendant
15   is appreciative of this extra time, Defendant does not believe that 30 days will be sufficient
16   to address all of the outstanding discovery that remains.
17   F.     Proposed Discovery Schedule:
18          The following outlines the current discovery deadlines and the United States’
19   proposed extended deadlines:
20          Scheduled Event                 Current Deadline           Proposed Deadline
21          Discovery Cut-Off               8/27/2020                  11/25/2020
22          Interim Status Report           6/17/2020                  9/15/2020
23          Expert Disclosure               6/17/2020                  9/15/2020
24          Rebuttal Expert                 7/20/2020                  10/19/20
            Disclosure
25
            Dispositive Motions             9/16/2020                  12/15/2020
26
            Joint Pre-Trial Order           10/19/2020                 1/17/2021
27

28
                                                    5
           Case 2:19-cv-01293-APG-VCF Document 36 Filed 05/11/20 Page 6 of 6



 1          Defendant United States respectfully requests that this Court extend the discovery
 2   period by ninety (90) days as outlined in accordance with the table above.
 3          Respectfully submitted this 11th day of May, 2020.
 4
                                                   NICHOLAS A. TRUTANICH
 5                                                 United States Attorney
                                                   District of Nevada
 6
                                                    /s/ Brianna Smith
 7                                                 BRIANNA SMITH
                                                   Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  6
